DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 7-9 and 16-18, claims 1-7, 9, 12 and 13, in the reply filed on February 1, 2022 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 19-21) recites “at least one locking gear configured for locking of the first panel to the second panel by the at least one locking gear cooperating with the back panel and only one of the first panel groove and the second panel groove”.
Examiner notes that Figures 7-9 and 16-18, which show the elected embodiment of Species 2, clearly show that locking gear 50 is received within both first panel groove 12 and second panel groove 23; clearly locking part 56 of locking gear 50 is received within first panel groove 12 and locking head 53 of the locking gear is received within second panel groove 53.  Accordingly, such limitations are inaccurate and/or misdescriptive, and claim 1 has been examined as best understood.  Claims 2-7, 9 and 12 depend from claim 1 and are likewise rejected as being indefinite.  
Claim 13 (lines 22-24) recites “wherein a first portion of the first panel groove is directly adjacent to a second portion of the second panel groove, and, in the locked position, the at least one locking gear extends from the first portion directly into the second portion”.
Examiner notes that Figures 7-9 and 16-18, which show the elected embodiment of Species 2, clearly show that locking gear 50 fails to extend from a first portion of first panel groove 12 directly into a directly adjacent second portion of second panel groove 23; clearly locking part 56 of locking gear 50 which is received within first panel groove 12 is at a distal opposing end of the locking gear from locking head 53 of the locking gear which is received in second panel groove 23.  Accordingly, such limitations are inaccurate and/or misdescriptive, and claim 13 has been examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hinsberger et al. (US 7,125,196) in view of Strzygowski (DE 93 02 568).
As to claims 1 and 3 as best understood, Hinsberger et al. disclose a set comprising a first panel 20, a second panel 19 and a mechanical locking device 1,21 for locking the first panel to the second panel, wherein: 
the first panel comprises a first edge surface A (Figure 4 reprinted below with annotations), 
the second panel comprises a second panel surface B, 
the first edge surface is facing or parallel to the second panel surface in a locked position of the first and the second panel, 
the mechanical locking device comprises a first panel groove 21 on a first panel surface C on the first panel, and a second panel groove 21 on the second panel surface of the second panel, 
a back panel 22 configured to be inserted in and to cooperate with the first panel groove and the second panel groove, and  
at least one locking gear 1 configured for locking of the first panel to the second panel by the at least one locking gear cooperating with the back panel and only one of the first panel groove and the second panel groove (each locking part 16 of locking gear 1 of the Hinsberger et al. reference cooperates with only one either first panel groove 21 or second panel groove 21; Figures 1-4).



[AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image1.png
    291
    225
    media_image1.png
    Greyscale
Hinsberger et al. fail to explicitly disclose a set wherein the mechanical locking device comprises at least one rod-shaped element at the first edge surface and at least one insertion groove at the second panel surface, the rod-shaped element is configured to be inserted into the insertion groove and is arranged in a rod element groove in the first edge surface, the rod-shaped element extends at a first angle within the range of about 30o to about 60o from the first edge surface, and the insertion groove extends into the second panel surface at a second angle from the second panel surface.
Strzygowski teaches a set of panels 1,2 comprising at least one rod-shaped element 3 at a first edge surface of a first panel 2 and at least one insertion groove at a second panel surface of a second panel 1, the rod-shaped element is configured to be inserted into the insertion groove and is arranged in a rod element groove in the first edge surface, the rod-shaped element extends at a first angle within the range of about 30o to about 60o from the first edge surface, and the insertion groove extends into the second panel surface at a second angle from the second panel surface; the angled rod-shaped element preventing axial separation between the first edge surface of the first panel and the second panel surface of the second panel (Figures I-II).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the set of panels disclosed by Hinsberger et al. to comprise an angled rod-shaped element received within an insertion groove in the first panel and a rod element groove in the second panel, as taught by Strzygowski, in order to prevent axial separation between the first edge surface of the first panel and the second panel surface of the second panel.
As to claim 2, Hinsberger et al. as modified by Strzygowski fail to disclose a set wherein a width of at least one of the first panel groove and the second panel groove minus a thickness of the back panel is larger than or essentially the same as an extension of the rod-shaped element along the first edge surface.  Hinsberger et al. do not disclose any structural or functional significance as to the specific width of the panel grooves, nor does Strzygowski disclose any structural or functional significance as to the specific length of the rod-shaped element.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the set of panels disclosed by Hinsberger et al. as modified by Strzygowski wherein a width of at least one of the first panel groove and the second panel groove minus a thickness of the back panel is larger than or essentially the same as an extension of the rod-shaped element along the first edge surface, as Hinsberger et al. do not disclose any structural or functional significance as to the specific width of the panel grooves, nor does Strzygowski disclose any structural or functional significance as to the specific length of the rod-shaped element, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 4, Hinsberger et al. disclose a set wherein the width of the first panel groove 21 is essentially the same as the width of the second panel groove 21 (Figures 1-4). 
As to claim 5, Hinsberger et al. disclose a set wherein the first panel 20 comprises a second edge surface D, the second panel 19 comprises a third edge surface E, the first panel groove 21 is substantially parallel to the second edge surface and the second panel groove 21 is substantially parallel to the third edge surface (Figures 1-4).  
As to claim 6, Hinsberger et al. disclose a set wherein the first panel groove 21 extends substantially along the entire second edge surface D and the second panel groove 21 extends essentially along the entire third edge surface E (Figures 1-4).  
As to claim 7, Hinsberger et al. disclose a set wherein at least one of the first panel groove 21 and the second panel groove 21 is bottom-ended (Figures 1-4).  
As to claim 9, Hinsberger et al. disclose a set wherein the locking gear 1 is flexible (Figures 1-4). 
As to claim 12, Hinsberger et al. as modified by Strzygowski fail to disclose a set wherein an extension of the back panel from the first edge of the first panel, when the first panel, the second panel and the back panel have been assembled, is less than an extension of the rod shaped element from the first edge surface of the first panel.  Hinsberger et al. do not disclose any structural or functional significance as to the specific depth of the panel grooves, nor does Strzygowski disclose any structural or functional significance as to the specific length of the rod-shaped element.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the set of panels disclosed by Hinsberger et al. as modified by Strzygowski wherein an extension of the back panel from the first edge of the first panel, when the first panel, the second panel and the back panel have been assembled, is less than an extension of the rod shaped element from the first edge surface of the first panel, as Hinsberger et al. do not disclose any structural or functional significance as to the specific depth of the panel grooves, nor does Strzygowski disclose any structural or functional significance as to the specific length of the rod-shaped element, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 13, Hinsberger et al. disclose a set comprising a first panel 20, a second panel 19 and a mechanical locking device 1,21 for locking the first panel to the second panel, wherein: 
the first panel comprises a first edge surface A (Figure 4 reprinted below with annotations), 
the second panel comprises a second panel surface B, 
the first edge surface is facing or parallel to the second panel surface in a locked position of the first and the second panel, 
the mechanical locking device comprises at least one of a first panel groove 21 on a first panel surface C on the first panel, and a second panel groove 21 on the second panel surface of the second panel, 
a back panel 22 configured to be inserted in and to cooperate with at least one of the first panel groove and the second panel groove, and  
at least one locking gear 1 configured for locking of the first panel to the second panel by the at least one locking gear cooperating with the first panel groove and the second panel groove,
wherein a first portion of the first panel groove is directly adjacent to a second portion of the second panel groove, and, in the locked position, the at least one locking gear extends from the first portion directly into the second portion (the portion of first panel groove 21 receiving locking gear 1 is directly adjacent to the portion of second panel groove 21 receiving the locking gear, in that fist panel 20 is directly adjacent to second panel 19; Figures 1-4).
Hinsberger et al. fail to explicitly disclose a set wherein the mechanical locking device comprises at least one rod-shaped element at the first edge surface and at least one insertion groove at the second panel surface, the rod-shaped element is configured to be inserted into the insertion groove, the rod-shaped element extends at a first angle within the range of about 30o to about 60o from the first edge surface, and the insertion groove extends into the second panel surface at a second angle from the second panel surface.
Strzygowski teaches a set of panels 1,2 comprising at least one rod-shaped element 3 at a first edge surface of a first panel 2 and at least one insertion groove at a second panel surface of a second panel 1, the rod-shaped element is configured to be inserted into the insertion groove, the rod-shaped element extends at a first angle within the range of about 30o to about 60o from the first edge surface, and the insertion groove extends into the second panel surface at a second angle from the second panel surface; the angled rod-shaped element preventing axial separation between the first edge surface of the first panel and the second panel surface of the second panel (Figures I-II).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the set of panels disclosed by Hinsberger et al. to comprise an angled rod-shaped element received within an insertion groove in the first panel and a rod element groove in the second panel, as taught by Strzygowski, in order to prevent axial separation between the first edge surface of the first panel and the second panel surface of the second panel.
Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Hinsberger et al. fail to disclose a set comprising at least one locking gear configured for locking of the first panel to the second panel by the at least one locking gear cooperating with the back panel and only one of the first panel groove and the second panel groove.
Examiner disagrees.  Examiner notes that Figures 7-9 and 16-18, which show the elected embodiment of Species 2, clearly show that locking gear 50 is received within both first panel groove 12 and second panel groove 23; clearly locking part 56 of locking gear 50 is received within first panel groove 12 and locking head 53 of the locking gear is received within second panel groove 53.  Accordingly, such limitations are inaccurate and/or misdescriptive, and claim 1 has been examined as best understood.
As to claim 1 as best understood, Hinsberger et al. fail to disclose a set comprising at least one locking gear 1 configured for locking of the first panel 20 to the second panel 19 by the at least one locking gear cooperating with the back panel 22 and only one of the first panel groove and the second panel groove (Figures 1-4).
Examiner notes that each locking part 16 of locking gear 1 of the Hinsberger et al. reference cooperates with only one either first panel groove 21 or second panel groove 21.  Accordingly, the Hinsberger et al. reference discloses that the locking gear cooperates with only one of the first panel groove and the second panel groove to the same extent which Applicant does.
As to claim 13, Attorney argues that:
Hinsberger et al. fail to disclose a set wherein a first portion of the first panel groove is directly adjacent to a second portion of the second panel groove, and, in the locked position, the at least one locking gear extends from the first portion directly into the second portion.
Examiner disagrees.  Examiner notes that Figures 7-9 and 16-18, which show the elected embodiment of Species 2, clearly show that locking gear 50 fails to extend from a first portion of first panel groove 12 directly into a directly adjacent second portion of second panel groove 23; clearly locking part 56 of locking gear 50 which is received within first panel groove 12 is at a distal opposing end of the locking gear from locking head 53 of the locking gear which is received in second panel groove 23.  Accordingly, such limitations are inaccurate and/or misdescriptive, and claim 13 has been examined as best understood.
As to claim 13 as best understood, Hinsberger et al. disclose a set wherein a first portion of the first panel groove 21 is directly adjacent to a second portion of the second panel groove 21, and, in the locked position, the at least one locking gear 1 extends from the first portion directly into the second portion (Figures 1-4).
Examiner notes that the portion of first panel groove 21 receiving locking gear 1 of the Hinsberger et al. reference is directly adjacent to the portion of second panel groove 21 receiving the locking gear, in that fist panel 20 is directly adjacent to second panel 19.  Accordingly, the Hinsberger et al. reference discloses that the portion of first panel groove receiving the locking gear is directly adjacent to the portion of second panel groove receiving the locking gear to the same extent which Applicant does.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/10/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619